Title: From Benjamin Franklin to Richard Bache, 14 February 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, Feb. 14. [1773]
By Capt. All I send a Box directed to you containing a Number of Parcels for different People, which I request you to take care of that they may be carefully delivered. Among the rest there are 5 Doz Maps in a Roll with your Name on the Outside, of which you may take 6 for yourself, send Six to your Brother at Burlington, and give the rest to my Cousin Davenport.
Mrs. Stevenson desires me to tell you, that as the Lace was tarnished and unfit for farther wear, she had burnt and sold it, and with the Money bought you a fashionable Trimming to a new Wastecoat which goes in the Box. There is also a Gown, for your Wife and some Trifles for Ben, that he too may have his Parcel.
Your good Mother and Sisters were well last Week, as I learn by a Letter I then receiv’d from Preston.
I wrote to you a few Lines per Packet. I am ever, Your affectionate Father
B Franklin
Mr Bache
